DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-7, 9, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 17 is drawn to a method of using a solar still, wherein said solar still is substantially identical in scope to the solar still as claimed in claim 1 of parent application 16/848,143. Therefore, claim 17 and its dependents are novel and non-obvious over the prior art of record for substantially the same reasons as claim 1 of parent application 16/848,143. For further details see Notice of Allowance in parent application 16/848,143, mailed 5/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772